DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as unpatentable over CN 105261487 (CN’487”) in view of Kitano (US 20100297449) or Yamamoto et al (US 2009/0169876).1
	Claim 1:  CN’487 teaches a method of forming carbon nanotube composite comprising providing a carbon nanotube, forming an amorphous outershell over the m.  The carbon nanotubes exhibit “significantly small” amount of defects, improved conductivity and dispersiblity (Yamamoto, para. 0032 and 0078).  In light of ether Kitano’s or Yamamoto’s teaching, the PHOSITA would have been motivated to provide the carbon nanotubes taught by either Kitano or Yamamoto because their carbon nanotubes are disclosed to have high purity and excellent conductivity and transparency which would make them desirable for making the electrodes described in CN’487.
	Claim 2: CN’487 does not report the ID/IG ratio of the amorphous coated carbon nanotube; however, because the pre-coated carbon nanotubes have the same ID/IG ratio as discussed above, it is expected that the amorphous coated carbon nanotubes exhibit the ID/IG ratio within the claimed range.
	Claim 3: Yamamoto discloses carbon nanotubes having diameter of 15-150 nm and aspect ratio of 100-20,000 (Yamamoto, para. 0077) which result in a length of (15x100) nm to (150 x 20,000) nm or from 1.5 m to 3000 m which overlaps the claimed range of 10 m or more.
m.  The carbon nanotubes exhibit “significantly small” amount of defects, improved conductivity and dispersiblity (Yamamoto, para. 0032 and 0078).  In light of ether Kitano’s or Yamamoto’s teaching, the PHOSITA would have been motivated to manufacture the carbon nanotubes as taught by either Kitano or Yamamoto because their carbon nanotubes are disclosed to have high purity and excellent conductivity and transparency which would make them desirable for making the electrodes described in CN’487.
	Claim 6:  The heating temperature disclosed in CN’487 is lower than the claimed range of 950 to 1100oC.  However, it would have been obvious from routine experimentation to apply appropriate heating temperature depending on the mechanical properties (e.g. the glass transition or melting point) of the coating materials absence of showing criticality for the heating temperature.
	Claims 7 and 8:  CN’487 teaches a method of forming carbon nanotube composite comprising providing a carbon nanotube, forming an amorphous outershell oC-770oC to form a porous shell over the carbon nanotube (CN’487, para. 0068, 0074, 0080, 0086 & 0098).  CN’487 does not report the diameter nor the ID/IG ratio of the carbon nanotube.  In the same field of endeavor, i.e. carbon nanotubes for making electrodes or electrical devices, (1) Kitano teaches carbon nanotubes having ID/IG ratio of less than 0.03, at a wavelength of 532 nm, possess high purity, excellent conductivity and transparency which is highly suitable for forming a transparent electrode (Kitano, para. 0052-0053).  Similarly, (2) Yamamoto teaches carbo nanotubes having ID/IG ratio of less than 0.1 and diameter of 10-150 nm (Yamamoto, para. 0077) which overlaps the claimed range of 0.1 to 50 m.  The carbon nanotubes exhibit “significantly small” amount of defects, improved conductivity and dispersiblity (Yamamoto, para. 0032 and 0078).  In light of ether Kitano’s or Yamamoto’s teaching, the PHOSITA would have been motivated to manufacture the carbon nanotubes as taught by either Kitano or Yamamoto because their carbon nanotubes are disclosed to have high purity and excellent conductivity and transparency which would make them desirable for making the electrodes described in CN’487.
	Claim 9:  CN’487 does not report the difference in ID/IG ratios between the pre-coated carbon nanotube and the final de-coated carbon nanotube; however, because the pre-coated carbon nanotubes have the same ID/IG ratio as discussed above, wherein the same amorphous carbon coating is formed on the carbon nanotube, and the coating is later removed by heating at the same range of temperature as that of the claimed method, i.e. at 500oC-770oC (CN’487, para. 0068, 0074, 0080, 0086 & 0098), it 
	Claims 11-12:  CN’487 teaches a process of removing the coating by heating the core-shell structure at 500oC-770oC, which is well within the claimed range of 400C to 800C (claim 11) and overlap the claimed range of 560 to 690oC (claim 12).
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN’487 in view of Kitano or Yamamoto as applied to claims 1-12 above, and further in view of Boutopoulos et al (“Polymer/carbon nanotube composite patterns via laser induced forward transfer”, Appl. Phys. Lett. 96, 041104 (2010).
	CN’487 in combination with Kitano or Yamamoto result in the claimed method comprising forming an amorphous coating over a carbon nanotube and removing the coating to form a porous shell over the carbon nanotube as discussed above.  The method of CN’487 for removing the amorphous coating being a thermal treatment (heating).  Boutopoulos teaches applying laser induced irradiation on a polymer/CNT composite (abstract).  The method provides composite material with high electrical conductivity (Boutopoulos page 041104-3, last paragraph).  Therefore, the PHOSITA would have found it obvious as matter of choice to apply the irradiation of Boutopoulos in place of heating of CN’487 because the result is better as far as electrical conductivity of the composite is concerned.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


October 23, 2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Any reference unfurnished herewith has been provided by Applicant.